                                                                           Edward Y. Kroub - Attorney
QCohen                                                                    300 Cadman Plaza W, 12th Floor
                                                                                      Brooklyn, NY 11201

~Mizrahi LLP                                                            P: 929-575 -4175 IF: 929-575 -4195
                                                                       E: Edward@cml.legal I W: cml.legal



                                             March 10, 2020
                                                                                     SO ORDERED

The Honorable George B. Daniels
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007
                                                                    HO
       Re:     Rosenberg v. Equifax Information Services, LLC, et al, I : 19-cv-09211 (GBD)

Dear Judge Daniels:

        We represent Plaintiff Shaul Rosenberg ("Plaintiff') in the above action and respectfully
write jointly with defendant Experian lnforn1ation Solutions, Inc. ("Experian") (collectively, "the
Parties") to update the Court and respectfully request that the Court adjourn the conference
scheduled for tomorrow at 9:45am. Plaintiff now anticipates amending the complaint to include
additional claims. The Parties will meet and confer regarding the proposed amendment, and
anticipate updating the Court within the next two weeks. Additionally, the Parties respectfully
request that the Court adjourn the conference for forty-five days .

       We thank the Court for the time and consideration of the above request.


                                             Respectfully submitted,

                                             /s/ Edward Y. Kroub
                                             EDWARD Y. KROUB

cc:    All Counsel of Record (via ECF)
